*NOT FOR PUBLICATION*

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                  :
MSP RECOVERY CLAIMS, SERIES       :
LLC and MSPA CLAIMS 1, LLC,       :
                                  :
                  Plaintiffs,     :                Civil Action No. 19-21607 (FLW) (ZNQ)
      v.                          :
                                  :
ABBOTT LABORATORIES, ABBOTT       :
DIABETES CARE, INC., ABBOTT       :                              OPINION
DIABETES CARE SALES CORP.,        :
BAYER HEALTHCARE, LLC,            :
ASCENSIA DIABETES CARE U.S. INC., :
LIFESCAN, INC., JOHNSON &         :
JOHNSON, and ROCHE DIAGNOSITCS :
CORP.,                            :
                                  :
                  Defendants.     :
                                  :

WOLFSON, Chief Judge:

       Plaintiffs MSP Recovery Claims, Series, LLC (“MSP Recovery”) and MSPA Claims 1,

LLC (“MSPA Claims”) (together, “Plaintiffs”) have filed a Complaint against Defendants Abbott

Laboratories (“Abbott Labs”), Abbott Diabetes Care, Inc. (“Abbott Diabetes”), Abbott Diabetes

Care Sales Corporation (“Abbott Diabetes Sales”), Bayer Healthcare LLC (“Bayer Healthcare”),

Ascensia Diabetes Care US, Inc. (“Ascensia”), Lifescan, Inc. (“Lifescan”), Johnson & Johnson,

and Roche Diagnostics Corporation (“Roche”) (together, “Defendants”), alleging that Defendants,

which develop, manufacture, market, and sell blood glucose testing equipment, violated the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c), and various

state consumer protection laws. Plaintiffs further assert state common law fraud and unjust




                                              1
enrichment claims against Defendants.1 Before the Court is a Motion to Dismiss filed jointly by

Defendants pursuant to Federal Rule of Civil Procedure 12(b)(6).

       For the reasons stated herein, Defendants’ Motion is GRANTED IN PART and DENIED

IN PART. Specifically, Plaintiffs’ RICO claims (Counts X to XII), and their claims under the

Arizona Consumer Fraud Act, West Virginia Consumer Credit and Protection Act, and Wisconsin

Deceptive Trade Practices Act are DISMISSED WITH PREJUDICE; and Plaintiffs’ claims

under the Hawaii Unfair or Deceptive Acts and Practices Act and New York General Business

Law are DIMISSED WITHOUT PREJUDICE. Plaintiffs’ common law fraud and unjust

enrichment claims under New Jersey and Indiana law are DISMISSED as withdrawn.

Defendants’ Motion to Dismiss is DENIED with respect to the common law fraud and unjust

enrichment claims under Illinois and Pennsylvania law, and the claims pursuant to the Arkansas

Deceptive Trade Practices Act, Connecticut Unfair Practices Act, Delaware Consumer Fraud Act,

Delaware Uniform Deceptive Trade Practices Act, Florida Deceptive and Unfair Trade Practices

Act, Idaho Consumer Protection Act, Indiana Deceptive Consumer Sales Act, Massachusetts

Regulation of Business Practice & Consumer Protection Act, Michigan Consumer Protection Act,

Minnesota Private Attorney General Statute & Consumer Fraud Act, Minnesota Uniform

Deceptive Trade Practices Act, Nebraska Consumer Protection Act, Nevada Deceptive Trade

Practices Act, New Hampshire Consumer Protection Act, New Mexico Unfair Trade Practices Act,

North Dakota Unlawful Sales or Advertising Practices Law, Ohio Deceptive Trade Practices Act,

Pennsylvania Unfair Trade and Consumer Protection Law, South Carolina Unfair Trade Practices



1
       In their Opposition to Defendants’ Motion, Plaintiffs withdraw the following claims: (1)
common law fraud against the Bayer Defendants and Johnson & Johnson under New Jersey law
(Count XIV), common law fraud against Roche under Indiana law (Count XV), and unjust
enrichment under New Jersey and Illinois law (Count XVIII). The Court, therefore, does not
address Defendants’ arguments as they relate to these counts.


                                               2
Act, Tennessee Consumer Protection Act, and Virginia Consumer Protection Act of 1977.

    I.      BACKGROUND

            A. The Parties

         MSP Recovery is a Delaware limited liability company with a principal place of business

in Coral Gables, Florida, the members of which are citizens of Florida and Texas. (Compl. ¶ 10.)

MSP Claims is a Florida limited liability company, also with a principal place of business in Coral

Gables, Florida. (Id. ¶ 11.) The members of MSP Claims are citizens of Florida. (Id.) Plaintiffs

have been assigned recovery rights by numerous third-party payors, including               Medicare

Advantage Plans (“MA Plans”), Medicare Advantage organizations, health maintenance

organizations, management service organizations, and other first-tier and downstream entities

across the United States (collectively, “Plaintiffs’ Assignors”). (Id. ¶ 12.) Plaintiffs’ Assignors

administer Medicare benefits for Medicare enrollees under Medicare Part C and Part D. (Id. ¶ 25.)

         Abbott Labs is an Illinois corporation with a principal place of business in Illinois. (Id.

¶ 13.) Abbott Labs manufactures and markets healthcare products, including the Freestyle brand

of diabetes test strips (which includes the Lite, InsuLinx, and Precision Neo varieties). (Id. ¶ 13.)

Abbott Diabetes is a Delaware Corporation with a principal place of business in Illinois. (Id. ¶ 14.)

Abbott Diabetes is a wholly owned subsidiary of Abbott Labs, and develops and sells glucose

monitoring systems, including test strips. (Id.) Abbott Diabetes Sales is also a wholly owned

subsidiary of Abbott Labs and is a Delaware corporation with a principal place of business in

Illinois. (Id. ¶ 15.) Abbott Diabetes Sales markets and sells glucose monitoring systems, including

test strips. (Id.)2



2
      The Court refers to Abbott Labs, Abbott Diabetes, and Abbott Diabetes Sales, together, as
“Abbott.”



                                                  3
       Bayer Healthcare is a Delaware limited liability company with a Pennsylvania principal

place of business whose members are citizens of Delaware, New Jersey, Pennsylvania, Germany

and the Netherlands. (Id. ¶ 17.) Bayer Healthcare produced test strips under the names Contour,

Contour Next, and Breeze2, until Bayer Diabetes Care was acquired by Panasonic Healthcare

Holdings in 2016. (Id.) Ascencia is a Delaware corporation with a principal place of business in

New Jersey. (Id. ¶ 18.) Ascencia was established in 2016 through the acquisition of Bayer

Diabetes Care by Panasonic Healthcare Holdings and currently produces Contour, Contour Next,

and Breeze2 test strips. (Id.)3

       Johnson & Johnson is a New Jersey corporation with a principal place of business in New

Jersey. (Id. ¶ 20.) Johnson & Johnson manufactures and markets healthcare products, such as the

OneTouch brand of test strips, which includes the Ultra and Verio varieties. (Id.) Lifescan is a

California corporation with a principal place of business in Pennsylvania. (Id. ¶ 21.) Lifescan is

a wholly owned subsidiary of Johnson & Johnson that develops and sells blood glucose monitoring

systems, including test strips. (Id.)

       Roche is an Indiana corporation with a principal place of business in Indiana. (Id. ¶ 23.)

Roche manufactures the Accu-Check brand of test strips, including the Guide, Aviva, Aviva Plus,

Compact, SmartView, Performa, and Active varieties. (Id.)

           B. Diabetes & Glucose Test Strips

       Diabetes is a disease that causes elevated blood glucose levels and can be severely

debilitating or fatal if left untreated. (Compl. ¶¶ 34–35.) Diabetics either do not make enough

insulin, a hormone made by the pancreas that enables glucose to be absorbed into cells and

converted into energy, or do not use insulin well, resulting in glucose not being absorbed by the



3
       The Court refers to Bayer Healthcare and Ascencia, together, as “Bayer.”


                                                4
cells. (Id. ¶ 34.) Diabetes affects nearly 30 million Americans, approximately 10% of the

population. (Id. ¶ 1.)

       Self-monitoring of blood glucose is core component of managing the disease. (Id. ¶ 36.)

In order to avoid episodes of high blood sugar (“hyperglycemia”) and low blood sugar

(“hypoglycemia”), diabetics must monitor their blood glucose concentration several times daily to

properly manage their diet and insulin needs. (Id.) Defendants manufacture blood glucose test

strips and testing meters. (Id. ¶¶ 1–3.) Glucose meters, like those manufactured by Defendants,

are used to self-monitor blood glucose levels. (Id. ¶ 38.) Users place a small drop of blood on a

one-time-use test strip that measures blood glucose concentration. (Id.) The meter interprets the

result and displays it numerically. (Id.) Glucose meters are often sold for a nominal amount or

given to patients for free. (Id. ¶ 102.) However, to use the glucose meter patients must use

compatible test strips from the meter manufacturer. (Id.) Test strips can cost one dollar or more

per strip. (Id.) Plaintiffs allege that the high price of test strips is not due to production expenses

or significant product development, but rather it is the result of rebates and reimbursements paid

to pharmaceutical benefit managers (“PBMs”). (Id.¶ 103–04.)

           C. Medicare

       Medicare enrollees have two options for obtaining Part D prescription drug coverage: (1)

through a MA Plan that offers Part C benefits as well as prescription coverage; or (2) through a

separate Medicare Prescription Drug Plan. (Id. ¶ 42.) MA Plans that offer Part C benefits generally

include prescription drug benefits. (Id. ¶ 43.) Plans that provide Part D coverage must provide

qualified prescription drug coverage which includes “standard prescription drug coverage” or

“alternative prescription drug coverage” with at least actuarially equivalent benefits. (Id. ¶ 44.)

Part D has different stages of cost sharing until an enrollee reaches a set limit on out-of-pocket




                                                  5
costs for the year. For example, the limit on out-of-pocket costs for the year 2019, when the

Complaint was filed, was $5,100. (Id. ¶ 45.) After the out-of-pocket limit is reached, the MA Plan

pays most of the costs for pharmaceutical products for the remainder of the year. (Id.)

       MA Plans may require that a deductible be met prior to paying for pharmaceutical products

coverage. (Id. ¶ 46.) In 2019, the maximum deductible an enrollee could be charged was $ 415.

(Id.) During the deductible stage, the enrollee pays all costs for his or her prescriptions. (Id.)

Once the deductible is met, the initial coverage period begins. (Id. ¶ 47.) During this period, the

enrollee pays a portion of the pharmacy benefit product’s cost and the MA Plan pays the remainder.

(Id.) The amount paid by the enrollee will either be a copayment or coinsurance. (Id.) A

copayment is a set amount for all pharmaceutical products based on what tier the pharmacy benefit

product falls into on the MA Plan’s formulary, and the coinsurance requires an enrollee to pay a

percentage of the cost of the pharmacy benefit product. (Id.)

       Most Part D plans have a coverage gap known as the “Donut Hole” wherein there is a

temporary limit on what the Part D plan will cover. (Id. ¶ 48.) The coverage gap begins after the

enrollee and the MA Plan have paid a certain amount for covered pharmaceutical products. (Id.)

For example, in 2019, once the prescription costs reached $3,820, enrollees entered the coverage

gap. (Id.) In the coverage gap, enrollees pay 25% of the price for brand-name pharmaceutical

products and MA Plans pay 75%; for generic products, MA Plans pay 63% of the price and

enrollees pay 37%. (Id. ¶ 49.) Once the enrollee and MA Plan have spent $5,100, the enrollee is

out of the coverage gap and automatically gets “catastrophic coverage.” (Id. ¶ 51.) Upon the

enrollee reaching “catastrophic coverage,” he or she only pays their copayment or coinsurance for

the remainder of the year. (Id.)




                                                6
             D. The Alleged Scheme

        Plaintiffs allege that Defendants have conspired with “PBMs” to publicly publish falsely

inflated list prices while concealing allegedly lower actual net selling prices of their test strips,

resulting in additional revenue for Defendants (the “Scheme”). (Compl. ¶ 5.) According to

Plaintiffs, Defendants have carried out the Scheme by publicly reporting one price—the list

price—for their test strips, while secretly offering a lower price—the net price—to the largest

PBMs. (Id. ¶ 6.) Plaintiffs contend that the Scheme has caused third-party payors, including

Plaintiffs’ Assignors, to overpay for test strips on behalf of their enrollees throughout the United

States and, moreover, has increased out-of-pocket costs for their enrollees and the general public.

(Id. ¶ 8.)

        Critical to Plaintiffs’ conspiracy claim is an understanding of the supply chain for

pharmaceutical products, like the test strips manufactured by Defendants.            Pharmaceutical

products are distributed from manufacturers to wholesale distributors, who then distribute the

products to retail or mail-order pharmacies. (Id. ¶ 54.) In other words, there are three separate

transactions made: (1) manufacturer to wholesaler, (2) wholesaler to pharmacy, and (3) pharmacy

to consumer. The price that drug manufacturers, such as Defendants, use to sell to wholesalers is

based on the Wholesale Acquisition Cost (“WAC”). (Id. ¶ 88.) The WAC is established by the

manufacturer, generally does not include rebates, and is published in compendia compiled by

independent third parties. (Id.); see also 42 U.S.C. § 1395w-3a(c)(6)(B).4 These compendia also




4
        The term “wholesale acquisition cost” is defined by statute as “the manufacturer’s list price
for the drug or biological to wholesales or direct purchasers in the United States, not including
prompt pay or discounts, rebates or reductions in price, for the most recent month for which the
information is available, as reported in wholesale price guides or other publications of drug or
biological pricing data.” 42 U.S.C. § 1395w-3a(c)(6)(B).



                                                 7
report the Average Wholesale Price (“AWP”), which is commonly used by third-party payors as a

basis for reimbursement.5 (Id. ¶ 89.) The AWP is calculated by either the manufacturer or the

company that publishes the compendia.6 (Id.)

       PBMs serve as middlemen between manufacturers, health insurers, and their enrollees. (Id.

¶ 53.) Third-party payors contract with, and pay PBMs, to administer their pharmaceutical

programs and control pharmacy benefit product costs. (Id. ¶ 65.) Through these contracts, PBMs

are tasked with, among other things, developing formularies7 for the third-party payors and

negotiating with pharmaceutical manufacturers. (Id.) PBMs currently manage pharmacy benefits

for over 266 million Americans, with a few large companies dominating the market. (Id. ¶ 61.)

       PBMs generate revenue in three primary ways. First, their third-party payor clients: (a)

pay them service fees for processing prescriptions, and (b) purchase prescription drugs and

pharmaceutical products directly through their mail-order pharmacies. (Id. ¶ 55.) Second, third-



5
        The procedure for setting reimbursement rates for the Medicare program is well
established. For example, in In re Pharmaceutical Industry Average Wholesale Price Litigation
(“AWP I”), 263 F. Supp. 2d 172, 178 (D. Mass. 2003), the District of Massachusetts explained:

               In setting reimbursement rates, the Medicare program uses the
               AWPs generated by the pharmaceutical industry. There are no
               regulations describing how AWPs are to be calculated, nor any
               regulatory process for approving them. Pharmaceutical companies
               do not report AWPs directly to the federal government, but instead
               send their price information to independent publishing companies
               that compile the data and publish the AWPs in trade publications,
               which are then used by the government, as well as private health
               plans. The publishing companies do not independently review the
               figures for accuracy. The figures are not filed with the [Center for
               Medicare and Medicaid Services].
6
        In their Complaint, Plaintiffs refer to the AWP and the “list price” interchangeably. I do
so here as well.
7
        A formulary is a list of pharmaceutical products covered by the health plan at various
pricing tiers. (Compl. ¶ 65.)


                                                8
party payors pay transaction fees on the different operations required to manage the complex cash

flows between insurers, pharmacists, and manufacturers. (Id.) Third, PBMs receive “rebates” and

other fees from manufacturers, like Defendants. (Id.) Plaintiffs allege that “PBMs have the

greatest leverage to negotiate lower prices when two or more manufacturers make ostensibly

interchangeable products.” (Id. ¶ 57.) In that regard, PBMs enter into contractual relationships

with pharmaceutical manufacturers, retail pharmacies, and pharmaceutical wholesalers, and

negotiate rebates, fees, and other concessions with these entities. (Id. ¶ 58.) These relationships,

according to Plaintiffs, allow PBMs to exert “tremendous” influence and control over which drugs

and pharmaceutical products are made available to health plans and, ultimately, the public. (Id. ¶

59.)

       More specifically, formulary placement is critical to Defendants’ business as it results in

increased product sales. (Id. ¶ 73.) Formulary placement corresponds with the amount that a plan

participant must contribute as a copayment when purchasing a product—the higher the placement,

the lower the copayment, and the higher likelihood that the product will be purchased by plan

enrollees in lieu of a more expensive alternative. (Id. ¶ 70.) Third-party payors provide copies of

their formularies to providers, pharmacists, and patients in their network to encourage adherence

to the formulary. (Id. ¶ 71.) Favorable formulary placement will drive demand for a product

within the PBM’s network of physicians, pharmacists, and participating plans. (Id. ¶ 71–72.)

Indeed, according to Plaintiffs, manufacturers view favorable formulary placement as a guarantee

for drug and pharmaceutical product utilization. (Id. ¶ 72.)

       Plaintiffs allege that their Assignors rely on PBMs to make impartial formulary decisions

based on the cost, safety, and efficacy of a given pharmaceutical product. (Id. ¶ 67.) Instead,

however, Plaintiffs allege that PBMs conspired with Defendants to: (1) provide favorable




                                                 9
formulary placement for the Products on Plaintiffs’ Assignors’ formularies, and (2) increase the

Products’ list prices for the sole purpose of providing additional funds to kickback to the PBMs.

(Id. ¶ 66.) In other words, Plaintiffs submit, “Defendants and the PBMs discovered that they both

benefit if, instead of forcing Defendants to compete on price, Defendants can raise their publicly

reported list price, while maintaining nearly constant net prices, thus increasing the spread between

the two prices and the resulting rebates to the respective PBM.” (Id. ¶ 96.) In that regard, Plaintiffs

allege that Defendants and the PBMs have conspired to set three different prices for Defendants’

test strip Products: (1) a publicly available AWP (the “list” price), (2) a “discount” price at which

the third-party payors using the PBMs will purchase the drugs, and (3) a “net” price that reflects a

rebate that the manufacturers will pay to the PBMs. (Id. ¶ 91.) This scheme, Plaintiffs claim, has

caused the AWP for Defendants’ Products to increase in lockstep with each other. (Id. ¶ 92.) That

is, the AWPs for Defendants’ Products have continued to increase because Defendants are not

competing on price but, instead, are competing with each other by paying higher rebates to PBMs

in exchange for favorable formulary placement. (Id. ¶ 107.) The Scheme thus allows PBMs to

leverage formulary control for kickbacks while also permitting Defendants to maintain or increase

their profit margins by maintaining their sales volume through preferred formulary placement. (Id.

¶ 97.)

         Plaintiffs maintain that their Assignors absorb the cost of the higher AWPs and,

accordingly, the kickbacks to the PBMs. (Id. ¶ 93.) More specifically, Plaintiffs allege that their

Assignors include the test strip products on their formularies as a result of Defendants’

misrepresentations regarding the AWPs for the Products. (Id. ¶ 183.) In that connection, Plaintiffs

maintain that had their Assignors known of the unlawful quid pro quo arrangement, they would

not have included the Products on their formularies. (Id.) Indeed, as a result of the Scheme,




                                                  10
Plaintiffs claim that their Assignors have paid hundreds of million dollars in inflated prices based

on the purportedly fraudulent AWPs. (Id. ¶ 180.)

             E. The Complaint

          Plaintiffs filed the Complaint on December 19, 2019. The Complaint seeks both monetary

and injunctive relief pursuant to RICO against all Defendants (Counts I–XII). The Complaint

further asserts state law claims for violations of the following 25 consumer fraud statutes (Count

XIII): the Arizona Consumer Fraud Act, Arkansas Deceptive Practices Act, Connecticut Unfair

Trade Practices Act, Delaware Consumer Fraud Act, Delaware Uniform Deceptive Trade Practices

Act, Florida Deceptive and Unfair Trade Practices Act, Hawaii Unfair or Deceptive Acts and

Practices, Idaho Consumer Protection Act, Indiana Deceptive Consumer Sales Act, Massachusetts

Regulation of Business Practice & Consumer Protection Act, Michigan Consumer Protection Act,

Minnesota Private Attorney General Statute & Consumer Fraud Act, Minnesota Uniform

Deceptive Trade Practices Act, Nebraska Consumer Protection Act, Nevada Deceptive Trade

Practices Act, New Hampshire Consumer Protection Act, New Mexico Unfair Trade Practices Act,

New York General Business Law, North Dakota Unlawful Sales or Advertising Practices Law,

Ohio Deceptive Trade Practices Act, Pennsylvania Unfair Trade and Consumer Protection Law,

South Carolina Unfair Trade Practices Act, Tennessee Consumer Protection Act, Virginia

Consumer Protection Act of 1977, West Virginia Consumer Credit and Protection Act, and

Wisconsin Trade Practices Act. Finally, Plaintiff brings common law fraud and unjust enrichment

claims under Illinois and Pennsylvania law (Counts XIV–XVIII).8

    II.      LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for “failure



8
          Plaintiffs have withdrawn their common law claims under New Jersey and Indiana law.


                                                 11
to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a

motion to dismiss on the pleadings, courts “accept all factual allegations as true, construe the

complaint in the light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515

F.3d 224, 233 (3d Cir. 2008) (quotations omitted). Under such a standard, the factual allegations

set forth in a complaint “must be enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff’s

entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

        However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

that the pleader is entitled to relief” in order to “give the defendant fair notice of what the ... claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must include

“enough factual matter (taken as true) to suggest the required element. This does not impose a

probability requirement at the pleading stage, but instead simply calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary element.” Phillips,

515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved Basketball

Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in detail the

facts upon which he bases his claim. The pleading standard is not akin to a probability requirement;

to survive a motion to dismiss, a complaint merely has to state a plausible claim for relief.” (citation

and quotations omitted)).

        In sum, under the current pleading regime, when a court considers a dismissal motion, three




                                                   12
sequential steps must be taken: first, “it must take note of the elements the plaintiff must plead to

state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quotations

omitted). Next, the court “should identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. (quotations omitted). Lastly, “when

there are well-pleaded factual allegations, the court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. (quotations and brackets

omitted).

       “Independent of the standard applicable to Rule 12(b)(6) motions,” Fed. R. Civ. P. 9(b)

“imposes a heightened pleading requirement of factual particularity with respect to allegations of

fraud.” In re Rockefeller Ctr. Props. Secs. Litig., 311 F.3d 198, 216 (3d Cir. 2002); see also Fed.

R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.”). To satisfy this heightened pleading standard, a plaintiff

must state the circumstances of his alleged cause of action with “sufficient particularity to place

the defendant on notice of the ‘precise misconduct with which [it is] charged.’” Frederico v. Home

Depot, 507 F.3d 188, 200 (3d Cir. 2007) (alteration in original) (quoting Lum v. Bank of America,

361 F.3d 217, 223–24 (3d Cir. 2004)). Specifically, the plaintiff must plead or allege the “date,

time and place of the alleged fraud or otherwise inject precision or some measure of substantiation

into a fraud allegation.” Id. at 200 (citing Lum, 361 F.3d at 224). Indeed, the Third Circuit has

advised that, at a minimum, Rule 9(b) requires a plaintiff to allege the “essential factual

background that would accompany ‘the first paragraph of any newspaper story’—that is, the ‘who,

what, when, where and how’ of the events at issue.” In re Suprema Specialties, Inc. Sec. Litig.,

438 F.3d 256, 276-77 (3d Cir. 2006) (quoting In re Rockefeller, 311 F.3d at 217).




                                                 13
III.       DISCUSSION

           A. RICO Claims

       Plaintiffs contend that Defendants’ alleged Scheme violated the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1962(c), which “makes it unlawful ‘for any person

employed by or associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly, in the conduct of

such enterprise’s affairs through a pattern of racketeering activity.’” In re Ins. Brokerage Antirust

Litig., 618 F.3d 300, 362 (3d Cir. 2010) (citing 18 U.S.C. § 1962(c)). Plaintiffs’ Complaint seeks

both treble damages and prospective injunctive relief under RICO. Defendant, however, moves

to dismiss the Complaint on the grounds that (1) Plaintiffs’ claims for money damages are barred

by the indirect purchaser rule; and (2) RICO does not provide private parties with a cause of action

for injunction relief.9 I address each type of claim in turn.

                    i. The Indirect Purchaser Rule

       Defendants first contend that Plaintiffs’ RICO claims for money damages must be

dismissed because Plaintiffs, as assignees of third-party payors, are indirect purchasers who lack

RICO standing. While Plaintiffs do not dispute that their Assignors are indirect purchasers, they

maintain that the indirect purchaser rule does not bar their RICO claims against Defendants.

       The indirect purchaser rule is rooted in the Supreme Court’s decision in Illinois Brick Co.

v. Illinois, 431 U.S. 720, 744 (1977), in which the Court held that indirect purchasers do not have




9
         Defendants further argue that Plaintiffs have failed to state a claim under RICO. Because
I find, however, that Plaintiffs’ are not permitted to proceed with a RICO claim as a matter of law,
I need not address the merits of their claim.



                                                 14
standing to proceed with antitrust claims under the Clayton Act.10 Specifically, the Supreme Court

explained:

               Permitting the use of pass-on theories . . . essentially would
               transform treble-damages actions into massive efforts to apportion
               the recovery among all potential plaintiffs that could have been
               absorbed part of the overcharge from direct purchasers to
               middlemen to ultimate consumers. However appealing this attempt
               to allocate the overcharge might seem in theory, it would add whole
               new dimensions of complexity to treble-damages suits and serious
               undermine their effectiveness.

Id. at 737. As “antitrust standing principles apply equally to allegations of RICO violations,” the

Third Circuit has determined that “indirect victims” do not have standing to bring RICO claims.

McCarthy v. Recordex Services Inc., 80 F.3d 842, 853–55 (3d Cir. 1996);11 see also Holmes v.

Sec. Inv’r Prot. Corp., 503 U.S. 258, 270–74 (1992) (holding that federal jurisprudence

interpreting antirust principles also governs RICO claims).

       Plaintiffs do not dispute that they are not direct purchasers of Defendants’ test strip

products; nor do they dispute that Courts in this District have consistently applied the indirect

purchaser rule to RICO claims, including claims identical to those asserted by Plaintiffs here. (See



10
       The Clayton Act creates a private cause of actions for damages suffered as a result of a
defendant’s violation of the antitrust laws. See McCarthy, 80 F.3d at 856 n.20.
11
        Plaintiffs argue, without legal support, that the Third Circuit has limited the application of
McCarthy and that “it has been relegated to its specific factual scenario.” (Pls.’ Opp., at 11.) In
support of their position, Plaintiffs point to the Third Circuit’s decision in Steamfitters Local Union
No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 932 (3d Cir. 1999). There, the Third
Circuit considered whether the plaintiff, a health and welfare fund, could hold tobacco companies
liable under the antitrust laws and RICO for injuries caused to their beneficiaries. Id. at 918. In
dismissing the plaintiffs’ RICO claims, the Third Circuit explained that “much (if not all) of what
we have said above in our discussion of antitrust standing applies to the [plaintiffs’] RICO claims.”
171 F.3d at 932. The Court, however, briefly discussed “the specific requirements for stating a
claim under RICO, to better explicate our reasons for finding that all of plaintiffs’ claims must fail
for being too remote and speculative.” Id. at 932. That discussion, however, did not undermine
the court’s holding in McCarthy and, rather, simply provided a more detailed discussion as to why
plaintiffs could not maintain a RICO claim against the tobacco companies.


                                                  15
Pls.’ Opp., at 7–8.) For example, in MSP Recovery Claims Series, LLC v. Sanofi-Aventis U.S. LLC

(“Sanofi I”), the same plaintiffs in this action, asserted RICO claims against manufacturers and

developers of insulin products. No. 18-2211, 2019 WL 1418129, at *2 (D.N.J. Mar. 29, 2019).

As here, the Sanofi I plaintiffs had been assigned recovery rights for various MA Plans. Id. The

Sanofi I court dismissed plaintiffs’ RICO claims, reasoning that plaintiffs were “multiple

purchasers down the distribution chain from Defendants and are quintessential indirect purchasers

for the purposes of the indirect purchaser rule.” Id. at *14. Other courts in this District have

repeatedly dismissed RICO claims where the plaintiffs were indirect purchasers. See, e.g.,

Minnesota ex rel. Ellison v. Sanofi-Aventis, No. 18-14999, 2020 WL 2394155, at *9 (D.N.J. Mar.

31, 2020); In re Insulin Pricing Litig., 17-0699, 2019 WL 643709, at *13 (D.N.J. Feb. 15, 2019);

see also Hu v. BMW of N. Amer., LLC, No. 18-4363, 2021 WL 1138123, at *3–4 (D.N.J. Mar. 24,

2021) (collecting cases); Hale v. Stryker Orthopaedics, No. 08-3367, 2009 WL 321579, at *2–3

(D.N.J. Feb. 9, 2009). Plaintiffs make no attempt to distinguish these cases.

       Seeking a different result, Plaintiffs argue that this matter is akin to Avandia Marketing

Sales Practices & Products Liability Litigation, 804 F.3d 633 (3d Cir. 2015). In Avandia, third-

party payors brought claims against the manufacturers of Avandia based on the manufacturers’

alleged misrepresentation and concealment of serious health risks associated with use of the

Avandia family of products. Id. at 634–36. On appeal, the Third Circuit held that the third-party

payor plaintiffs there were permitted to bring RICO claims against pharmaceutical manufacturers

because they included Avandia on its formulary based on the fraudulent acts of the manufacturer.

Id. at 645. Plaintiffs contend that Avandia is “strikingly similar” to the case at bar because

Plaintiffs assert the same harm as the Avandia plaintiffs, i.e., “Plaintiffs’ Assignors included the

test strip products on their formularies at favorable tier levels based on Defendants’ fraudulent




                                                16
acts.” (Pls.’ Opp., at 8.)

        Plaintiffs attempted this exact line of argument in Sanofi I, and it was rejected by the court:

                Unlike here, the Avandia plaintiffs were not seeking recourse
                pursuant to payments made to third parties based on allegedly
                fraudulent prices set by a manufacturer. Rather, the Avandia
                plaintiffs’ cause of action was couched in the defendants’ alleged
                failure to disclose known health risks of various drugs ultimately
                included in formularies.

Sanofi I, 2019 WL 1418129, at *15. I agree with that court’s analysis. The Third Circuit, in

holding that the Avandia plaintiffs were permitted to proceed with RICO claims, explained

                The conduct that allegedly caused plaintiffs’ injuries is the same
                conduct forming the basis of the RICO scheme alleged in the
                complaint—the misrepresentation of the heart-related risks of taking
                Avandia that caused [third-party payors] and PBMs to place
                Avandia in the formulary. The injury alleged by the [third-party
                payors] is an economic injury independent of any physical injury
                suffered by the Avandia users. And, as far as we can tell, prescribing
                physicians did not suffer RICO injury from [the] marketing of
                Avandia.

Avandia, 804 F.3d at 644. In other words, in Avandia, the TPP plaintiffs directly relied on the

manufacturer’s misrepresentations regarding the safety of the Avandia products in making their

formulary decisions. See id.; see also In re Insulin Pricing Litig., 2019 WL 643709, at *9 (“The

Avandia plaintiffs were third-party payors who included the product, Avandia, in their formulary

decisions at favorable rates in direct reliance on material misrepresentations made by the

defendant, a pharmaceutical company.”). Here, however, Plaintiffs allege that their Assignors

made “inflated payments” for Defendants’ test strip products because the PBMs did not disclose

the full extent of the rebates they received while acting on behalf of the Assignors. (See Compl. ¶

180.) This injury is too far downstream from the conduct of Defendants for Plaintiffs to proceed

with a RICO claim. See In re Insulin Pricing Litig., 2019 WL 643709, at *9; Sanofi I, 2019 WL

1418129, at *15. Accordingly, Plaintiffs RICO claims are dismissed as barred by the indirect



                                                  17
purchaser rule.12

                    ii. Injunctive Relief Under RICO

       Defendants additionally argue that Plaintiffs’ RICO claims for injunctive relief are also

barred as a matter of law. Neither the Supreme Court nor the Third Circuit have considered

whether equitable relief is available to private parties under RICO. RJR Nabisco, Inc. v. European

Community, 136 S. Ct. 2090, 2111 n.13 (2016) (“This Court has never decided whether equitable

relief is available to private RICO plaintiffs, the parties have not litigated that question here, and

we express no opinion on the issue today.”); Steamfitters, 171 F.3d at 935 n.20 (“This court has

yet to decide whether injunctive relief is available for a private party under RICO.”). The Courts

of Appeals that have considered this question are split on its resolution. Compare Chevron Corp.

v. Donziger, 833 F.3d 74, 137 (2d Cir. 2016) (concluding that “a federal court is authorized to

grant equitable relief to a private plaintiff who has proven injury to its business or property by

reason of a defendant’s violation of § 1962”); and Nat’l Org. for Women, Inc. v. Scheidler, 267

F.3d 687, 695 (7th Cir. 2001) (holding that “the text of the RICO statute, understood in the proper

light, itself authorizes private parties to seek injunctive relief”), rev’d on other grounds, 537 U.S.

393 (2003); with Religious Tech. Ctr. v. Wollersheim, 796 F.2d 1076, 1088 (9th Cir. 1986) (“Taken

together, the legislative history and statutory language suggest overwhelmingly that no private

equitable action should be implied under civil RICO.”).

       Several courts in this District have determined that private parties cannot obtain equitable

relief under RICO. See, e.g., Minnesota ex rel. Ellison, 2020 WL 2394155, at *11–12 (holding

“that a private party may not seek equitable relief under RICO”); MSP Claims Recovery Series,



12
       Plaintiffs’ claims for conspiracy under RICO rise and fall with their claims under section
1962(a). Accordingly, the RICO conspiracy claims are dismissed for the same reasons as set forth
above.


                                                 18
LLC v. Sanofi-Aventis U.S. LLC (“Sanofi II”), No. 18-2211, 2020 WL 831578, at *7–8 (D.N.J.

Feb. 20, 2020); Futterknecht v. Thurber, No. 14-7395, 2015 WL 4603010, at *4 (D.N.J. July 30,

2015) (“[T]he Court notes that the federal RICO statutes do not provide a private right of action

for injunctive relief.”); Johnston Dev. Grp., Inc. v. Carpenters Local No. 1578, 728 F. Supp. 1142,

1146 (D.N.J. 1990) (observing that RICO “makes no provision for private equitable relief”);

Curley v. Cumberland Farms Dairy, Inc., 728 F. Supp. 1123, 1137–38 (D.N.J. 1989). Curley, one

of the first cases in this District to consider the issue, relied on the Ninth Circuit’s decision in

Wollersheim and, following an examination of the statutory language of section 1964(c) and the

relevant legislative history, declined to “set out on an uncharted path,” and concluded that RICO

does not provide an equitable remedy to private parties. 728 F. Supp. at 1137–38. Nevertheless,

Plaintiffs urge this Court to disregard these authorities and, instead, follow the Second and Seventh

Circuits and hold that private parties may seek equitable relief under RICO.

       I decline to stray from the reasoned decisions from this District. Moreover, Plaintiffs point

to no case in this District that has adopted the reasoning of the Second and Seventh Circuits.

Further, I need not wade into this legal quagmire as, even under the Second and Seventh Circuit’s

interpretation of section 1964, a private plaintiff must still prove a violation of section 1962 to

obtain equitable relief. See Chevron Corp., 833 F.3d at 140 (“We conclude that a federal court is

authorized to grant equitable relief to a private plaintiff who has proven injury to its business or

property by reason of a defendant’s violation of § 1962.”); see also Aliperio v. Bank of Am., N.A.,

No. 16-1008, 2016 WL 7229114, at *15 n.16 (D.N.J. Dec. 13, 2016) (dismissing claim for

injunctive relief under RICO where plaintiff lacked Article III standing to bring a claim under

§ 1962). As set forth above, Plaintiffs, as indirect purchasers, cannot proceed with a RICO claim

against Defendants under section 1962. It follows, therefore, that Plaintiffs are similarly unable to




                                                 19
seek equitable relief for the alleged RICO violations. Accordingly, Plaintiffs’ claims for injunctive

relief under § 1964 are dismissed.

           B. State Law Claims13

                   i. Assignment

       Defendants move to dismiss several of Plaintiffs’ state law claims on the grounds that they

cannot be assigned under state law. (Defs.’ Br., at 59–60.) Specifically, Defendants argue that

Plaintiffs’ claims are not assignable under the laws of Arizona, Arkansas, Connecticut, Delaware,

Michigan, Nevada, New Mexico, Pennsylvania, South Carolina, Tennessee, Virginia, and West

Virginia, as these states do not permit the assignment of tort claims generally, or fraud claims

specifically. (Id.) Further, Defendants contend that Plaintiffs’ claims cannot be assigned pursuant

to the champerty laws of Delaware, New York, Ohio, and Pennsylvania, which prohibit the

assignment of claims to parties who have no connection to the litigation independent of the

assignment under which the litigation was brought. (Id.) Defendants make these arguments in

conclusory fashion and, in their moving brief, include only two sentences with string citations to

cases which apparently set forth each State’s law of assignment, without any analysis.             I,

nevertheless, briefly address the parties’ arguments in this regard.

       I begin with whether the assignment of claims to Plaintiffs was valid under the laws of the

following states: Arizona, Arkansas, Connecticut, Delaware, Michigan, Nevada, New Mexico,

Pennsylvania, South Carolina, Tennessee, Virginia, and West Virginia. With the exception of

Pennsylvania, each of Plaintiffs’ claims brought under the above-referenced state laws are under

the states’ consumer protection and/or deceptive trade statutes. Defendants posit that because




13
        The Court has jurisdiction over the state law claims based on the diversity of citizenship of
the parties. See 28 U.S.C. § 1332(a).


                                                 20
these claims are, at their essence, tort claims that sound in fraud, they cannot be assigned under

the laws of these states. Plaintiffs, however, argue that their claims are purely statutory in nature

and, even if considered tort claims, can be validly assigned under state law.

       I decline to dismiss Plaintiffs’ claims under Arizona, Arkansas, Connecticut, Delaware,

Michigan, Nevada, New Mexico, Pennsylvania, South Carolina, Tennessee, Virginia, and West

Virginia law on this ground. Plainly, the parties’ briefing on this issue is inadequate. For example,

Defendants place the majority of their argument on the question of assignability in footnotes with

long string citations to cases, which they contend, demonstrate that claims sounding in fraud are

not assignable. (See Moving Br. at 60 n.20.) The Court’s review of these cases, however, reveals

that the analysis is not so clear cut, especially where the claims arise under the state’s consumer

protection statutes. For example, Defendants contend that the Connecticut Supreme Court, in

Stearns & Wheeler, LLC v. Kowalsky Bros., Inc., 955 A.2d 538 (Conn. 2008), determined that

claims under the Connecticut Unfair Trade Practices Act (“CUPTA”) are not assignable. (See

Defs.’ Reply, at 23 n.9.) Plaintiffs similarly contend that Stearns & Wheeler, supports their

position that their assignment is enforceable under Connecticut law. Stearns & Wheeler, however,

does not have the weight the parties ascribe to it. Rather, the Stearns & Wheeler court declined to

reach the issue of whether CUPTA claims are generally not assignable. 955 A.2d at 543 n.12. The

court determined that the assignment at issue was invalid because, if the assignment were enforced,

it “would undermine the well-defined legislative policy limiting remedies against employers and

would effectively circumvent the workers’ compensation exclusivity provision.” Id. at 544. In

that regard, the Stearns & Wheeler decision demonstrates that the determination of whether a claim

can be assigned under a state’s consumer protection statute involves important issues of state

public policy.




                                                 21
       Given that the determination of whether assignment is permitted under state law involves

important policy concerns as they relate to each specific state, I decline to address this argument

at this time. Defendants’ cursory treatment of this argument is akin to an afterthought and both

parties have failed to adequately address the nuances of whether the assignment of these claims is

valid under the law of each state in question. Accordingly, Defendants’ motion to dismiss is denied

on this ground.

       Next, Defendants argue that Plaintiffs’ claims are prohibited by the champerty laws of

Delaware, New York, Ohio and Pennsylvania. Plaintiffs argue, however, that (1) under New York

law, champertous intent is a fact-sensitive inquiry that cannot be addressed on a motion to dismiss,

and (2) that its assignments do not run afoul of the doctrine of champerty under Delaware, Ohio,

and Pennsylvania law. At its core, “the champerty doctrine invalidates an assignment of claims

where, inter alia, the assignee has no interest in the suit but for the assignment.” Riffin v.

Consolidated Rail Corp., 363 F. Supp. 3d 569, 575–76 (E.D. Pa. 2019).

       New York’s champerty law is set forth by statute and provides that “[n]o corporation or

association, directly or indirectly . . . shall solicit, buy or take assignment . . . of any claim or

demand, with the intent and for the purpose of bringing an action or proceeding thereon.” N.Y.

Judiciary Law § 489. “Under New York law, a defendant asserting the affirmative defense of

champerty must demonstrate that the plaintiff acquired the claim for the ‘sole’ or ‘primary’ purpose

of bringing suit.” Elliott Assocs., L.P. v. Republic of Peru, 948 F. Supp. 1203, 1209 (S.D.N.Y.

1996) (quoting CIBC Bank & Trust Co. v. Banco Central do Brasil, 886 F. Supp. 1105, 1110

(S.D.N.Y. 1995)). Importantly, a court’s analysis of champertous intent is fact-intensive that is

inappropriate for resolution on a motion to dismiss. See id.; see Sanofi I, 2019 WL 1418129, at

*8 (determining that, under New York law, “the issue of champertous intent may not be




                                                 22
adjudicated at the motion to dismiss stage”). As such, it is premature to assess champertous intent.

       However, courts have addressed champertous intent at the motion to dismiss stage in Ohio,

Delaware, and Pennsylvania. See Hiles v. NovaStar Mortg., Inc., No. 12-392, 2012 WL 4813775,

at *6 (S.D. Ohio Oct. 10, 2012) (finding assignment void on Rule 12(b)(6) motion).

       Under Ohio law, “[c]hamperty is ‘a form of maintenance in which a nonparty undertakes

to further another’s interest in a suit in exchange for a part of the litigated matter if a favorable

result ensures.” Id. at *4 (quoting Rancman v. Interim Settlement Funding Corp., 789 N.E.2d 217,

219 (Ohio 2003)). “Importantly, to bar a suit on the grounds of champerty under Ohio law, a court

must be persuaded that the assignee either has ‘no bona fide interest in the case’ or would ‘receive

a stake in the assignors’ claims.” Sanofi I, 2019 WL 1418129, at *9 (citing Hiles, 2012 WL

4813775, at *4). Similarly, under Delaware law, “[t]he doctrines of champerty and maintenance

apply only to ‘volunteers’ or ‘strangers’—those who have no legal interest in the subject matter of

the dispute; those who have no relation to either of the parties to the dispute; and those who are

not acting in the lawful exercise of their profession as counsel to one of the parties.” Hall v.

Delaware, 655 A.2d 827, 829 (Del. Super. Ct. 1994). Moreover, “Pennsylvania’s champerty

doctrine invalidates an assignment of claims ‘when the party involved: (1) has no legitimate

interest in the suit, but for the agreement; (2) expends his own money in prosecuting the suit; and

(3) is entitled by the bargain to share in the proceeds of that suit.” Riffin., 363 F. Supp. 3d at 576.

The case law makes clear that to evaluate champertous intent, specific facts matter.

       At this time, I find that dismissal of Plaintiffs’ claims under the laws of champerty is

premature. There are no facts presented that demonstrate that Plaintiffs would “receive a stake”

in the Assignors claim and Plaintiffs have, at least, alleged a bona fide and legal interest in the

case—“they were assigned the claims due in part to the assignors’ difficulty in identifying causes




                                                  23
of action.” See Sanofi I, 2019 WL 1418129, at *9. Therefore, at this juncture and without more

facts, I cannot find that the assignments are void under the laws of New York, Ohio, Delaware, or

Pennsylvania.

                   ii. Common Law Fraud Claims

       In the Complaint, Plaintiffs assert common law fraud claims against the Abbott Defendants

pursuant to Illinois law (Count XVI), and LifeScan pursuant to Pennsylvania law (Count XVII).

Before addressing these arguments, I note, again, that the parties’ briefing on Plaintiffs’ common

law fraud claims is rather conclusory. Indeed, Defendants seem to view these claims as an adjunct

to Plaintiffs’ RICO claims and simply refer the Court to their arguments on the merits of Plaintiffs’

RICO claims. (See Moving Br., at 51.) In that regard, Defendants argue that the common law

fraud claims should be dismissed because (1) Plaintiffs have not alleged that Defendants’

wholesale prices are fraudulent, (2) Plaintiffs do not identify any known legal duty to disclose that

would render Defendants’ wholesale prices misleading, and (3) Plaintiffs do not allege, with

particularity, a scheme to defraud. Defendants further argue that Plaintiffs have failed to show

proximate causation.

       To state a claim of common law fraud under Illinois and Pennsylvania law, a plaintiff must

allege “(1) a false statement of material fact; (2) defendant's knowledge that the statement was

false; (3) defendant's intent that the statement induce the plaintiff to act; (4) plaintiff's reliance

upon the truth of the statement; and (5) plaintiff's damages resulting from reliance on the

statement.” Connick v. Suzuki Motor Co., Ltd., 675 N.E.2d 584, 591 (Ill. 1996) (setting forth law

of both Illinois and Pennsylvania); see also Ellis v. Allstate Ins. Co., 479 F. Supp. 2d 782, 789

(N.D. Ill. 2006) (Illinois); Kornea v. J.S.D. Mgmt., Inc., 366 F. Supp. 3d 660, 672 (E.D. Pa. 2019)

(Pennsylvania). Rule 9(b)’s particularity requirements apply with equal force to actions that are




                                                 24
based on state law but brought in federal court. Frederico, 507 F.3d at 200.

                               1. Whether Defendants Misrepresented the AWPs for their Test
                                  Strip Products

       Defendants first argue that Plaintiffs have not sufficiently alleged that Defendants’

wholesale list prices, i.e., the AWP, are fraudulent.14 In that connection, Defendants maintain that

Plaintiffs’ fraud allegations are implausible because the Complaint “does not allege that

Defendants hold out their wholesale prices as reflecting PBM rebates.” (Moving Br., at 32.)

Plaintiffs, however, allege that Defendants misrepresented their list prices by holding out the prices

as reasonable benchmarks for reimbursement when they knew that they were inflated and not, in

fact, a reasonable basis for reimbursement.

       I begin with a brief summary of allegations made in the Complaint in support of the

common law fraud claims. Plaintiffs allege that:

               Defendants knowingly and affirmatively misrepresented and/or
               concealed and suppressed material facts concerning the following:
               (1) the true cost and/or price of the Products described herein; (b)
               the inflated and/or fraudulent nature of the list price(s) set and/or
               charged by Defendants for the Products described herein; (c) the
               existence, amount, and/or purpose(s) of discounts and/or rebates
               (kickbacks) offered and/or negotiated by Defendants for those
               products; and (d) the role that Defendants played in the price paid
               for the Products described herein, including but not limited to
               marketing material averring that Defendants decrease the price of
               pharmaceutical products for consumers, including Plaintiffs.




14
        At the outset, Defendants assert that Plaintiffs alleges that the wholesale acquisition cost
should include PBM rebates. (Moving Br., at 31.) However, this assertion oversimplifies
Plaintiffs’ position. Plaintiffs’ theory of fraud centers on their allegation that Defendants
knowingly made material misrepresentations to Plaintiffs’ Assignors and the general public that
“the test strip AWPs served as a reasonable reimbursement benchmark and that the AWPs were a
fair basis on which to base payments from TPPs.” (Pls.’ Opp. Br., at 18.) That is, Plaintiffs allege
that the AWPs published by Defendants in the pricing compendia were not “real reference prices”
but, rather, “fictitious . . . AWPs based on the spread size they intended to offer to the largest PBMs
rather than their true prices.” (Id. at 18–19.)


                                                  25
(Compl. ¶¶ 616, 639.) In other words, Plaintiffs allege that Defendants knowingly made material

misrepresentations to the general public by stating that the test strip AWPs, which Plaintiffs alleged

were artificially inflated to cover the costs of the rebates paid to PBMs, served as a reasonable

reimbursement benchmark and that the AWPs were a fair basis on which to base payments from

third-party payors. (See id. ¶¶ 141, 148, 167.)

       I find that these allegations are sufficient to support Plaintiff’s theory that the list prices for

Defendants’ products are fraudulent misrepresentations. Plaintiffs allege that by setting a certain

price, Defendants made material representations to the public that the test strip AWPs were a fair

basis on which to base payments from third-party payors and that, rather than publish real reference

prices, Defendants contrived fictitious AWPs based on the spread size they intended to offer the

largest PBMs.15 (See Compl. ¶¶ 6, 91, 141, 171, 167.) Courts, including the Commonwealth Court

of Pennsylvania, have determined that such conduct on the part of drug manufacturers may

constitute a material misrepresentation to support a common law fraud claim.                   See, e.g.,

Commonwealth ex rel. Pappert v. TAP Pharm. Prods., Inc. (“TAP”), 885 A.2d 1127, 1138 (Pa.



15
         To the extent Defendants rely on the Third Circuit’s decision in Lum v. Bank of America,
361 F.3d 217, 223 (3d Cir. 2004), to support dismissal of Plaintiffs’ common law fraud claims,
that reliance is misplaced. Lum involved a RICO claim brought against banks by borrowers who
alleged that the banks had engaged in fraud by advertising a “prime rate.” Id. at 225. The Lum
plaintiffs alleged that because the term “prime rate” did not refer to the lowest rate the banks
offered to any customer, it was fraudulent. Id. The Third Circuit upheld the district court’s
dismissal of Plaintiffs’ RICO claim, because the complaint did not allege “that any of the three
purportedly fraudulent credit agreements define the term ‘prime rate’ as the lowest interest rate
available to a bank’s most creditworthy borrowers.” Id. In that regard, the Lum court noted that
“the meaning of the term ‘prime rate’ is sufficiently indefinite that it is reasonable for the parties
to have different understandings of its meaning.” Id. at 226. As such it was “unreasonable to infer
that defendants’ use of the equivocal term ‘prime rate’ was reasonably calculated to deceive
persons of ordinary prudence and comprehension into believing that no borrower obtained an
interest rate below the prime rate.” Id. Unlike in Lum, however, Plaintiffs’ allegations do not rest
on an arguably vague pricing term. Rather, Plaintiffs contend that Defendants misrepresented their
AWPs and continued to hold out the prices are reasonable benchmarks for reimbursement when
they knew otherwise.


                                                   26
Commw. Ct. 2005); see also Harris Cty., Texas v. Eli Lilly & Co., No 19-4994, 2020 WL 5803483,

at *16 (S.D. Tex. Sept. 29, 2020) (finding that plaintiffs stated a claim for common law fraud under

Texas law where plaintiff alleged “that the Manufacturer Defendants worked with the PBM

Defendants in a coordinated effort to artificially inflate reported prices for diabetes medications

and then publish those artificially inflated prices in a quid pro quo of money for preferred

placement on formulary lists”); Sanofi I, 2019 WL 1418129, at *19 (holding that plaintiffs had

adequately pled common-law fraud claim under New Jersey law where they alleged that drug

manufacturer defendants had engaged in “material, factual misrepresentations” by publishing

intentionally inflated prices for insulin); In re Lupron Mktg. & Sales Practices Litig., 295 F. Supp.

2d 148, 167–68, 181–82 (D. Mass. 2003).

       For example, in TAP, the Attorney General of Pennsylvania, as parens patriae, alleged that

the defendant drug manufacturer inflated the self-reported AWP for its products “for inclusion in

a pharmaceutical publication upon which the Commonwealth relied.” 885 A.2d at 1132. Similar

to the allegations here, the plaintiff in that case alleged that this scheme was maintained to create

a spread between the AWP and the reduced price paid by the pharmacy. Id. at 1132–33. This

practice, plaintiff alleged, “create[d] an incentive for the pharmacy to select certain drugs and

thereby results in a greater market share for the Defendants’ products.” Id. The TAP court

determined that the Commonwealth stated a claim for common law fraud because it alleged “that,

in reporting the AWPs to the publishing compendia, the Defendants were making representations

that these figures reflected real, fact-based average wholesale prices.” Id. at 1138.

       Defendants attempt to distinguish these cases by submitting that, for example, Sanofi I and




                                                 27
Lupron, involved drugs, the prices of which are federally regulated.16 (Defs.’ Reply, at 12.) While

Defendants are correct that drug manufacturers are federally required to report “the average price

that wholesalers pay for each drug, accounting for any discounts, which is known as the Average

Manufacturing Price,” In re Insulin Pricing, 2019 WL 643709, at *2, these cases did not involve

allegations that the manufacturer defendants inflated the average manufacturing price that they

are required to report to federal regulators. Rather, those cases involved allegations, similar to

here, that the drug manufacturer defendants artificially inflated the list prices, i.e., the AWPs, that

appeared in industry publications compiling wholesale drug prices. See Sanofi I, 2019 WL

1418129, at *3–4; In re Insulin Pricing, 2019 WL 643709, at *2 (“Plaintiffs further maintain that

some insurers have elected not to pass on manufacturer rebates to consumers, and that as a result,

the benchmark price [(the AWP)] is fraudulent because it does not account for manufacturer

rebates payments made to PBMs.”); Lupron, 295 F. Supp. 2d at 159 (noting that the AWP for

Lupron was provided to the industry compendia by the manufacturer and was not independently

verified either by Health and Human Services or the compendia’s publishers). As these cases

involved allegations that drug manufacturers artificially inflated the list prices for their respective

products, they are relevant to this Court’s discussion of whether Defendants, here, made material

misrepresentations in publishing allegedly artificially inflated AWPs.

       Defendants additionally contend that, to the extent Plaintiffs’ claims are based on an

alleged failure to disclose the entirety of their rebates with PBMs, they also fail. This argument



16
        In a similar vein, Defendants argue that Plaintiffs’ fraud claim fails because “[t]he
Complaint asserts, without citation, that Defendants’ wholesale prices do not comply with a federal
regulation supposedly governing how they must be calculated and reported to the federal
government.” (Moving Br., at 33.) I agree that Plaintiffs have failed to indicate any federal
regulation with which Defendants have failed to comply. However, this failure is immaterial
because, as set forth above, I find that Plaintiffs sufficiently pleaded that Defendants fraudulently
misrepresented their AWPs in other ways.


                                                  28
misses the mark. It is axiomatic that “[m]ere silence about even material information is not

fraudulent absent a duty to speak.” Stran-sky v. Cummins Engine Co., Inc., 716 F.3d 705, 728–29

(7th Cir. 1995); see also TAP, 885 A.2d at 1138 (noting that, under Pennsylvania law, “plaintiffs

who base a claim of fraud on a non-disclosure must plead facts showing that the defendant had a

duty to disclose”); Check v. Clifford Chrysler-Plymouth of Buffalo Grove, Inc., 794 N.E.2d 829,

835 (Ill. App. Ct. 2003) (“Fraud may also be based on the omission or concealment of a material

fact if accompanied by the intent to deceive under the circumstances which create the opportunity

and duty to speak.”). This is not, however, a case involving a failure to disclose information.

Rather, Plaintiffs allege that Defendants affirmatively mispresented their AWPs as benchmark

prices when they were not. Courts have consistently determined that “the act of publishing

artificially inflated prices itself can constitute a fraudulent statement.” Harris County, 2020 WL

5803483, at *16; Sanofi I, 2019 WL 1418129, at *19 (finding that plaintiffs sufficiently pleaded

claim for common law fraud where they alleged that defendants had engaged in “material factual

misrepresentations” by publishing inflated prices for insulin); Lupron, 295 F. Supp. 2d at 167

(“[D]efendants trumpeted a lie by publishing the inflated [prices], knowing (and intending) them

to be used as instruments of fraud.”). Accordingly, I find that Plaintiffs have sufficiently alleged

a misrepresentation under Pennsylvania and Illinois law.

                              2. Proximate Causation

       Defendants additionally argue that Plaintiffs have failed to plead a plausible theory of

proximate causation. Both Pennsylvania and Illinois law require that a plaintiff “establish damage

as a proximate result of misrepresentation.” McCabe v. Ernst & Young, LLP, No. 01-5747, 2006

WL 42371, at *13 (D.N.J. Jan 6., 2006) (applying Pennsylvania law); see also Phillips v. DePaul

Univ., 19 N.E.3d 1019, 1036 (Ill. App. Ct. 2014) (requiring plaintiffs allege proximate cause in




                                                29
support of common law fraud claim). Specifically, Defendants argue that Plaintiffs cannot plead

a direct relationship between their alleged injuries and Defendants’ conduct because between the

Assignors and Defendants “are PBMs, wholesalers, pharmacies, and consumers.” (Reply Br., at

17.) In that regard, Defendants maintain that Plaintiffs’ theory of injury concerns ”cost pass-

throughs,” but, according to Defendants, “the Complaint is devoid of allegations about how costs

are passed down the distribution chain.” (Moving Br., at 46.)

       Although Plaintiffs assert that the costs of the inflated AWPs were passed down to them,

they further allege that “[b]ut for the misrepresentations that Defendants made regarding the

[AWPs] of their Products and the Scheme that the Manufacturer-PBM Test Strip Pricing

Enterprises employed, Plaintiffs’ Assignors would have refused to include the Defendants[’] on

their formularies, or would have paid less for their Enrollee’s Products.” (Compl. ¶ 183.) These

allegations are sufficient to plead proximate causation because Plaintiffs contend that the alleged

injuries suffered by Plaintiffs’ Assignors, i.e., the overpayment for the test strip products, would

not have occurred but for Defendants conduct. See, e.g., Harris Cty, Texas, 2020 WL 5803483, at

*11; see also In re Insulin Pricing Litig., 2019 WL 643709 (finding that plaintiffs sufficiently

pleaded proximate causation where they alleged that “their injuries would not have occurred ‘[b]ut

for the misrepresentations that the Defendant Drug Manufacturers made regarding the benchmark

prices of their analog insulins’”); Lupron, 295 F. Supp. 2d at 175 (“Plaintiffs' allegations that as a

result of the Lupron marketing scheme they were induced to make many millions of dollars in

overpayments for the drug is more than sufficient to satisfy RICO's causation requirement at the

pleading stage.”).17



17
        Defendants additionally argue that Plaintiffs have not shown proximate cause because
“their Assignors knew the relevant facts before entering into the transactions at issue.” (Moving
Br., at 47–48.) In that connection, Defendants contend that the Assignors knew that Defendants


                                                 30
       Moreover, the Court does not find that that intermediaries between Plaintiffs’ Assignors

and Defendants, i.e., pharmacies, PBMs, patients, and physicians, break the chain of causation. In

that regard, I find the Ninth Circuit’s analysis of whether intermediaries, such as PBMs and

prescribing physicians, break the chain of causation persuasive:

               If we were to hold the opposite—that prescribing physicians’ and
               pharmacy benefit managers’ decisions constitute an intervening
               cause to sever the chain of proximate cause—as the Second and
               Seventh Circuits have held, drug manufacturers would be insulated
               from liability for their fraudulent marketing schemes, as they could
               continuously hide behind prescribing physicians and pharmacy
               benefit managers. That is not the purpose the requirement of
               proximate cause is intended to serve. Proximate cause exists to
               “limit a person's responsibility for the consequences of that person's
               own acts.” Here, Plaintiffs seek to hold Defendants liable for the
               consequences of their own acts and omissions toward Plaintiffs: the
               money spent by Plaintiffs to purchase Actos.

Painters & Allied Trades Dist. Council 82 Health Care Fund v. Takeda Pharms. Co. Ltd., 943

F.3d 1243, 1257–58 (9th Cir. 2019) (quoting Holmes, 503 U.S. at 268).                Similarly, here,

Defendants cannot escape the consequences of their actions by hiding behind intermediaries.

Plaintiffs allege that Defendants’ inflated the AWPs for their test strip products to cover the spread

of the rebates paid to PBMs. In inflating their AWPs in this way, Defendants knew, based on the

structure of the American health care system, that third-party payors, like Plaintiffs’ Assignors,

would pay out pharmacy claims based on those AWPs. See In re Neurontin Mktg. & Sales

Practices Litig., 712 F.3d 21, 38 (1st Cir. 2013) (“In fact, the causal chain in this case is anything

but attenuated. Pfizer has always known that, because of the structure of the American health care



were paying rebates to the PBMs and that knowledge breaks any chain of causation. I decline to
grant Defendants’ motion on this ground as resolution of the question of whether the Assignors
had knowledge of the Scheme, and whether that breaks the chain of causation, is a question of fact
that cannot be resolved on a motion to dismiss. See TAP, 885 A.2d at 1139 (noting that question
of whether plaintiff should have known the AWP was not reliable “requires further factual
exploration”).


                                                 31
system, physicians would not be the ones paying for the drugs they prescribed. Pfizer's fraudulent

marketing plan, meant to increase its revenues and profits, only became successful once Pfizer

received payments for the additional Neurontin prescriptions it induced. Those payments came

from Kaiser and other TPPs.”). Accordingly, I find that Plaintiffs have sufficiently alleged

proximate causation.

                               3. Remaining Elements of Common Law Fraud

       Having found that Plaintiffs have alleged, with particularity, material misrepresentations

and proximate causation, I turn to the remaining elements of common law fraud. Plaintiffs have

adequately alleged that Defendants’ knew their AWPs did not accurately reflect the actual cost of

the test strips, (Compl. ¶¶ 76, 108–17, 141–48), and that Defendants intended for third-party payors

to rely on the fraudulent prices. (Id. ¶¶ 77–78, 149, 167). Moreover, I find that Plaintiffs have

sufficiently alleged that their Assignors relied on Defendants’ allegedly misleading statements.

Plaintiffs make the following allegations regarding reliance:

               Plaintiffs Assignors rightfully relied on the fraudulent list prices
               published by Defendants when determining whether the PBMs
               should be permitted to place the Products on their formularies.

               ...

               Plaintiffs’ Assignors allowed the PBMs to include the Products on
               their formularies, and placed favorably, based on Defendants’ and
               their PBM Co-Conspirators’ misrepresentations that the Products
               were cost effective. But for Defendants’ and their PBM Co-
               Conspirators’ fraudulent conduct, Plaintiffs’ Assignors would have
               excluded the Products from their formularies.

(Compl. ¶¶ 79–80; see also id. ¶¶ 620 (“Plaintiffs’ Assignors reasonably relied on Defendants’

deception, and Defendants intended that they would do so.”).) These allegations are sufficient to

plead reliance. See Dewey v. Volkswagen AG, 558 F. Supp. 2d 505, 526 (D.N.J. 2008) (“Plaintiff

alleges reliance only generally, but such general allegations of reliance are sufficient in light of the



                                                  32
fact that the specific facts as to the misrepresentations are within Defendants' control, not

Plaintiff's.”); see also Sanofi I, 2019 WL 1418129, at *19 (finding that plaintiffs adequately

pleaded reliance where “the Amended Complaint pled a fraudulent pricing scheme by virtue of

misrepresentations of list prices, on which Defendants had reason to know that the public – and

any consumer of their insulin–would rely”); TAP, 885 A.2d at 1138–39. Finally, Plaintiffs allege

damages stemming from their reliance, namely that the Defendants’ conduct caused Plaintiffs’

Assignors to make “inflated payments for the Products in reliance on the falsely inflated list

prices.” (See Compl. ¶ 181.)

       Accordingly, Defendants’ motion to dismiss Plaintiffs’ common law fraud claims under

Pennsylvania and Illinois law is denied.

                  iii. Consumer Protection Claims

       Defendants additionally move to dismiss Plaintiffs’ claims under to various state consumer

protection laws. Plaintiffs assert claims under the consumer protection and/or deceptive trade

protection laws of 24 states. In broad-brush fashion, Defendants argue that all of these claims

must be dismissed because Plaintiffs do not allege “a scheme to defraud,” nor have they adequately

alleged proximate causation, both of which are required to maintain a claim under each state’s

laws. (See Moving Br., at 52, 55.) As set forth above, however, I find that Plaintiffs have

sufficiently alleged that Defendants made fraudulent misrepresentations regarding the accuracy of

their published AWPs. Plaintiffs’ consumer protection claims are based on the same alleged

scheme to defraud. Similarly, I have determined that Plaintiffs have sufficiently alleged proximate

causation. Notably, Defendants do not set forth detailed reasons that dismissal is warranted for

the majority of Plaintiffs’ state specific consumer protection claims. Rather, Defendants rely on

the same general arguments as with the common law fraud claims.             Aside from rejecting




                                                33
Defendants’ argument in this context, I will not conduct an independent review into the merits of

each of these claims. It is incumbent on Defendants to raise issues with Plaintiffs’ Complaint in

their moving papers. The Court will not act as advocate and determine, sua sponte, whether

Plaintiffs have, in fact, alleged every element of each state’s consumer protection law. Rather,

having rejected Defendants’ basis for dismissal of the claims, at this stage, I find that Plaintiffs

have, generally, stated consumer protection claims under the laws of Arkansas, Connecticut,

Delaware, Florida, Indiana, Minnesota, Nebraska, New Hampshire, New Mexico, North Dakota,

Ohio, South Carolina, and Tennessee.

       Defendants do, however, make specific arguments as to why Plaintiffs have failed to state

a claim under the laws of Arizona, Hawaii, Idaho, Massachusetts, Michigan, Nevada, New York,

Virginia, West Virginia, and Wisconsin. Specifically, Defendants argue that these claims fail

because (1) Plaintiffs are not consumers, nor are their claims consumer-related, as required by the

Consumer Protection laws of Hawaii, Michigan, New York, Virginia, West Virginia, and

Wisconsin, (2) they do not allege a direct link between their Assignors and Defendants’ alleged

misrepresentations as required by the laws of Arizona, Idaho, and Massachusetts, and (3) they have

not pleaded justifiable reliance as required by Michigan, Nevada, and Pennsylvania law.

                                  1. Consumer Requirement

       Defendants contend that because Plaintiffs’ Assignors are commercial entities, they cannot

assert claims pursuant to the consumer protection laws of Hawaii, Michigan, New York, Virginia,

West Virginia, and Wisconsin, which limit such laws to traditional consumer transactions.

(Moving Br., at 53.) I address the law of each state in turn.

                                              a.        Hawaii

       The Hawaii Unfair and Deceptive Practices Act (“Hawaii UDAP”) permits corporate




                                                   34
entities to sue only for “unfair methods of competition.” Haw. Rev. Stat. § 480-2 (stating that

“[n]o person other than a consumer, the attorney general, or the director of the office of consumer

protection may bring an action based upon unfair or deceptive acts or practices declared unlawful

by this section,” but permitting “[a]ny person [to] bring an action based on unfair methods of

competition declared unlawful by this section”); see also Kam Ctr. Speciality Corp. v. LWC IV

Corp., 169 P.3d 980 (Hawaii 2007) (“Because Defendants are a corporation, they are a ‘person’

within the meaning of [the Hawaii UDAP] and, thus, qualify to bring an action for unfair

competition.”). Defendants argue that this claim must be dismissed because Plaintiffs fail to allege

the “nature of the competition” underlying the alleged violation. (Reply Br., at 21.) I agree.

Plaintiffs allege, in conclusory fashion, that “Defendants’ conduct with respect to the Scheme

constitutes ‘unfair methods of competition’ under the UDAP.” (Compl. ¶ 360.) This is plainly

insufficient. See, e.g., Davis v. Four Seasons Hotel Ltd., 228 P.3d 303, 308–09 (Hawaii 2010)

(dismissing Hawaii UDAP claim where plaintiffs failed to allege the “nature of the competition”

in their complaint). Accordingly, Plaintiffs’ claim under the Hawaii UDAP will be dismissed

without prejudice.

                                              b.        Michigan

       The Michigan Consumer Protection Act (“MCPA”) prohibits “[u]nfair, unconscionable, or

deceptive methods, acts, or practices in the conduct of trade or commerce,” and defines “trade or

commerce” as “the conduct of a business providing goods, property, or service primarily for

personal, family, or household purposes.” Mich. Comp. Laws. §§ 445:903(1), 445.902(1)(g). In

other words, “if an item is purchased primarily for business or commercial rather than personal

purposes, the MCPA does not supply protection.” Zine v. Chrysler Corp., 600 N.W. 2d 384, 393

(Mich. Ct. App. 1999); see also German Free State of Bavaria v. Toyobo Co., Ltd., 480 F. Supp.




                                                   35
2d 958, 968–69 (W.D. Mich. 2007); Slobin v. Henry Ford Health Care, 666 N.W.2d 632, 634

(Mich. 2003).

       Defendants argue that Plaintiffs’ claim under the MCPA should be dismissed because the

statute’s protections do not extend to businesses. However, the MCPA plainly permits any

“person”, defined as “an individual, corporation, limited liability company, trust, partnership,

incorporated or unincorporated association, or other legal entity,” to recover under the statute.

See Mich. Compl. Laws §§ 445.911(2), 445.902(1)(d). The Assignors clearly fall into this

definition. Further, I am satisfied that Plaintiffs have alleged that their Assignors purchased the

test strips for their enrollees—individuals with diabetes—“who use [them] for a personal or

household purpose.” Sanofi II, 2020 WL 831578, at *9. As such, Plaintiffs may maintain a claim

under the MCPA.

                                             c.        New York

       Defendants next contend that Plaintiffs cannot maintain a claim under the New York

General Business Law (“NYGBL”) because Plaintiffs’ claims are not “consumer oriented.”

Plaintiffs, however, contend that their New York claims survive because they allege that

Defendants’ conduct has a broader impact on consumers at large.

       Section 349 of the NYGBL prohibits “[d]eceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in this state.”

WorldHomeCenter.com, Inc. v. PLC Lighting, Inc., 851 F. Supp. 2d 494, 498 (S.D.N.Y. 2011)

(quoting N.Y. Gen. Bus. Law § 349(a)). To state a claim under this section, a plaintiff must allege

that the allegedly misleading conduct “was consumer oriented.” See id. This requirement “may

be satisfied by showing that the conduct at issue potentially affects similarly situated consumers”

and has “a broad impact on consumers at large.” Id. For example, in Blue Cross & Blue Shield of




                                                  36
New Jersey, Inc. v. Phillip Morris USA Inc., health insurance companies alleged that tobacco

companies violated section 349 because the tobacco companies “induced consumers to smoke and

discouraged them from quitting smoking.” 344 F.3d 211, 218–19 (2d Cir. 2003). Unlike in Blue

Cross & Blue Shield of New Jersey, however, Defendants here did not communicate the AWPs

directly to consumers. Rather, the transactions involved in the alleged scheme “are between . . .

sophisticated businesses.” Sanofi II, 2020 WL 831578, at *10. That the scheme may have

tangentially affected consumers does not, in and of itself, make Plaintiffs’ claim “consumer-

oriented.” Accordingly, Plaintiffs’ claim under the NYGBL is dismissed without prejudice.

                                             d.        Virginia

       Defendant contends that claims under the Virginia Consumer Protection Act of 1977

(“VCPA”) are “reserved for consumers only.” (Reply Br., at 21.) I disagree.

       The VCPA “makes it unlawful for a supplier to make certain misrepresentations ‘in

connection with a consumer transaction.’” Alexander v. Southeastern Wholesale Corp., 978 F.

Supp. 2d 615, 622 (E.D. Va. 2013) (quoting Va. Code § 59.1-200(A)). Virginia courts are split on

the issue of whether the VCPA applies more broadly than just between “a supplier and the ultimate

consumer.” See id. (“Virginia courts appear to be split on the issue of whether a transaction

between suppliers is covered by the VCPA.”) However, “[f]ederal courts, in contrast, have been

consistent in their interpretation of the VCPA, holding that a direct sale to a consumer is not

required for the transaction to be covered by the VCPA.” Id. (citing Branin v. TMC Enterprises,

LLC, 832 F. Supp. 2d 646, 650 (W.D. Va. 2011)). For example, in Branin, the Western District

of Virginia found that plaintiff stated a claim under the VCPA where the defendant supplier of a

used car sold the car to a motor vehicle dealer, because the supplier “knew or should have known

that the car was likely to be resold to a consumer to be used for personal purposes.” 832 F. Supp.




                                                  37
2d at 650. Here, Defendants undoubtedly knew that its test strips products were ultimately used

for personal purposes, irrespective of the business transactions alleged. Accordingly, Plaintiffs

may maintain their claim under the VCPA.

                                             e.        West Virginia

       Defendants argue that Plaintiffs’ claim under the West Virginia Consumer Credit and

Protection Act (“WVCCPA”), must be dismissed because the WVCCPA limits its protections to

traditional consumer transactions. In support of their argument, Defendants rely on the Southern

District of West Virginia’s decision in Ballard v. Bank of America, N.A., No. 12-2496, 2013 WL

5963068, at *9 (S.D. W. Va. Nov. 7, 2013), in which the court explained that only a consumer,

defined as a “natural person” can proceed with a claim under section 46A-5-101(1). Plaintiffs,

here, however, do not proceed with a claim under that section. Rather, Plaintiffs assert a claim

pursuant to section § 46A-6-106(a), which creates a private cause of action for “any person who

purchases or leases goods or services and thereby suffers an ascertainable loss of money or

property, real or personal.” W. Va. Code § 46A-6-106(a). “Person” is defined under that section

as a “natural person or an individual, and an organization.” Id. § 46A-1-102(31). Because

Plaintiffs contend, and Defendants do not dispute, that an organization can be a person under West

Virginia law, they have standing to proceed with such a claim. Ultimately, however, Plaintiffs’

claim under the WVCCPA fails because they have not alleged that their Assignors are

“purchasers” of any goods or services. See id. § 46A-6-106(a). Plaintiffs’ WVCCPA claim is

dismissed with prejudice.

                                             f.        Wisconsin

       Defendants argue that Plaintiffs cannot proceed with a claim under the Wisconsin

Deceptive Trade Practices Act (“WDTPA”), because Plaintiffs’ Assignors are not members of “the




                                                  38
public.” To state a claim under the WDTPA, “a plaintiff must allege: (1) a defendant made a

representation to the public with intent to induce an obligation; (2) the representation was untrue,

deceptive, or misleading; and (3) the representation caused the plaintiff a pecuniary loss.” Sanofi

II, 2020 WL 831578, at *11 (citing K&S Tool & Die Corp. v. Perfection Mach. Sales, Inc., 732

N.W.2d 792, 798 (Wis. 2007)). In other words, to proceed with a claim under the WDTPA, the

plaintiff must be a member of the “public.” See K&S Tool & Die Corp., 732 N.W.2d at 799. A

plaintiff is considered a member of the public “unless a particular relationship exists between him

and the defendant.” Sanofi II, 2020 WL 831578, at *11. Typically, this “refers to a contractual

relationship, a ‘particular relationship’ can exist absent a contract where the plaintiff and defendant

had an ‘ongoing relationship’ to purchase goods.” Id. (quoting Uniek, Inc. v. Dollar Gen. Corp.,

474 F. Supp. 2d 1034, 1039 (W.D. Wis. 2007)).

       Here, Plaintiffs’ Assignors arguably had an ongoing relationship with Defendants, however

indirect. The Assignors, through their PBMs, placed Defendants’ test strip products on their

formularies and paid the claims of its enrollees for Defendants’ products. These allegations

demonstrate a “particular relationship” between Plaintiffs’ Assignors and Defendants. See Sanofi

II, 2020 WL 831578, at *11 (“Plaintiffs’ claims stem from an ongoing contractual relationship

between Plaintiffs’ Assignors and PBMs.”). Because of this particular relationship, Plaintiffs and

their Assignors are not members of the public that can proceed with a claim under the WDTPA.

Plaintiffs’ claims under the WDTPA are, therefore, dismissed.

                                   2. Direct Link

       Defendants submit that Plaintiffs’ consumer protection claims under Arizona, Idaho, and

Massachusetts law fail because those statutes require some direct link between Plaintiffs and

Defendants’ alleged misrepresentations. Again, I discuss the law of each state, in turn.




                                                  39
                                           a.   Arizona

       Subsequent purchasers cannot proceed with a private cause of action under the Arizona

Consumer Fraud Act (“ACFA”). Sullivan v. Pulte Home Corp., 290 P.3d 446, 454 (Ariz. Ct. App.

2012), vacated in part on other grounds, 306 P.3d 1 (Ariz. 2013). Indeed, Arizona courts have

concluded that “[t]he purpose of the [ACFA] is to provide injured consumers with a remedy to

counteract the disproportionate power often present in consumer transactions.” Id. (quoting Waste

Mfg. & Leasing Corp. v. Hambicki, 900 P.2d 1220, 1224 (Ariz. Ct. App. 1995)). “Because a

subsequent purchaser is not a party to the original transaction and therefore would not encounter

this ‘disproportionate bargaining power,’ such a purchaser is not within the class of consumers

intended to be protected by the implied private cause of action under the [ACFA].” Id.

       Not acknowledging a bar on claims by subsequent purchasers, Plaintiffs argue that the

ACFA does not require a direct merchant-consumer transaction. In support of this argument,

Plaintiffs rely on Watts v. Medicis Pharm. Corp., 365 P.3d 944, 953 (Ariz. 2016), in which the

Arizona Supreme Court held that the ACFA “does not expressly require a direct merchant-

consumer transaction.” Watts, however, is distinguishable. There, the plaintiff received from her

pharmacist an informational insert about her prescription medication.          Id. at 947.    The

informational insert was provided by the drug manufacturer and made certain safety warnings

about the medication. Id. Plaintiff suffered serious side effects from using the drug and sued the

drug manufacturer under the ACFA based on misrepresentations allegedly made in the

informational insert about the drug’s safety. Id. at 947–48. The defendant drug manufacturer

argued that plaintiff could not proceed with a claim under the ACFA because “there is no direct

merchant-consumer transaction between drug manufacturers and patients.” Id. at 952–53. The

Arizona Supreme Court found that despite the absence of a direct merchant-consumer transaction,




                                                40
plaintiff’s receipt of an informational insert received directly from the manufacturer sufficed to

state a claim under the ACFA. Id. Here, as discussed above, there is no dispute that Plaintiffs are

subsequent purchasers that did not directly purchase Defendants’ products; in fact there are no

allegations that Plaintiffs or their Assignors had any contact with Defendants. As such, Plaintiffs

cannot proceed with a claim under the ACFA. See, e.g., Sanofi I, 2019 WL 1418129, at *18

(dismissing claim under the ACFA where plaintiffs “never allege they are the direct purchasers of

the insulin from Defendants and readily admit that they are multiple purchasers down the chain of

commerce”).18 Accordingly, Plaintiffs’ claim under the ACFA is dismissed with prejudice.

                                             b.        Idaho

       Defendants argue that Plaintiffs’ claim under the Idaho Consumer Protection Act (“ICPA”)

fails because Plaintiffs have not alleged any contract between their Assignors and Defendants. The

Idaho Supreme Court has explained that “the aggrieved party must have been in a contractual

relationship with the party alleged to have acted unfairly or deceptively.” Taylor v. McNichols,

243 P.3d 642, 662 (Idaho 2010); see also Dreyer v. Idaho Dep’t of Health & Welfare, 455 F. Supp.

3d 938, 952 (D. Idaho 2020) (“In order to have standing under the ICPA, ‘the aggrieved party must

have been in a contractual relationship with the party alleged to have acted unfairly or

deceptively.’”). Courts considering the scope of the ICPA, however, have observed that “it is not

clear from Taylor what kind of contractual relationship the court was contemplating; in other

words, it is not clear that the court was necessarily requiring a direct contract between the plaintiff

and defendant (immediate privity).” In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices

& Prods. Liab. Litig., 295 F. Supp. 3d 927, 102122 (N.D. Cal. 2018). In that regard, courts have




18
       I further note that in Sanofi II, plaintiffs attempted to make this same argument, and failed.
See Sanofi II, 2020 WL 831578, at *12.


                                                  41
permitted claims under the ICPA to proceed where plaintiffs had contracts with others parties that

resulted in their purchase of the defendant manufacturers’ products. See id. (“Here, Plaintiffs

appear to have contracts with, e.g., dealers that resulted in the Class Vehicles being purchased.”);

see also Insulin Pricing Litig., 2019 WL 643709, at *19.            I agree.   Defendants have not

demonstrated that Plaintiffs are required to show direct privity with Defendants to maintain their

claim under the ICPA. The failure to plead privity, therefore, is not fatal to Plaintiffs’ claim.

                                             c.   Massachusetts

       Defendants contend that Plaintiffs cannot state a claim under Massachusetts law, because

there is no business connection between Defendants and the Assignors. To state a claim under

section 11 of the Massachusetts General Laws, which provides a private right of action for unfair

trade practices, a plaintiff must show “the parties are engaged in more than a minor or insignificant

business relationship.” In re Pharmaceutical Industry Average Wholesale Price Litigation (“AWP

II”), 582 F.3d 156, 192–93 (1st Cir. 2009).            “What, specifically, constitutes a ‘minor or

insignificant business relationship’ has not been fully fleshed out in the Massachusetts courts, but

it has been described as requiring that ‘there must exist some commercial relationship between the

parties or the plaintiffs must demonstrate that the defendants' actions interfered with trade or

commerce.’” Id. For example, in AWP II, the First Circuit held that third-party payors, like

Plaintiffs’ Assignors, could bring fraud and misrepresentation claims against a drug manufacturer

for published inflated AWPs under section 11 despite a lack of privity between plaintiffs and

defendants. Id. at 193–94. The same holds true here. Plaintiffs have alleged Defendants

manipulated the cost of their drugs, knowing that it would increase the amount that Plaintiffs’

Assignors would pay. This constitutes an “ongoing business relationship between [Defendants]

and [the Assignors that] cannot be said to be minor or insignificant.” See id. Accordingly,




                                                  42
Defendant’s motion to dismiss Plaintiffs’ consumer protection claim under Massachusetts law is

denied.

                                    3. Justifiable Reliance

          Finally, Defendants, in short shrift, assert that the consumer protection laws of Michigan,

Nevada, and Pennsylvania require some form of justifiable reliance or due diligence by the

plaintiff. Defendants further argue that Plaintiffs have not alleged this element since “Plaintiffs’

Assignors knew about the PBM rebates and that they were not reflected in wholesale prices.”

(Moving Br., at 56.) However, as discussed above, I find that Plaintiffs have sufficiently alleged

that their Assignors relied on Defendants’ alleged misrepresentations. Further, I do not agree with

Defendants that Plaintiffs’ Assignors should have known that their AWPs did not constitute

reasonable reimbursement benchmarks. This argument is based on a mischaracterization of

Plaintiffs’ claims. Indeed, Defendants appear to contend that Plaintiffs take issue with the WAC

or the system of providing rebates to PBMs, generally. Those, however, are not the gist of

Plaintiffs’ allegations in this regard. Instead, Plaintiffs allege that Defendants, in order to cover

the significant rebates they pay to PBMs, have artificially inflated the AWPs for their test strip

products in order to recoup their profits.       While Plaintiffs’ Assignors clearly should have

understood the structure of the system in which PBMs receive rebates, Plaintiffs sufficiently allege

that they were justified in treating the AWP as it is commonly used in the industry—as a

reimbursement metric for third-party payors. Indeed, Plaintiffs allege that Defendants published

their AWPs knowing that they did not, in fact, constitute a reasonable reimbursement metric.

Plaintiffs relied on those AWPs to their detriment. This is sufficient to show justifiable reliance.

Hence, Plaintiffs’ consumer protection claims arising out of Michigan, Nevada, and Pennsylvania

are not dismissed on these bases.




                                                  43
                   iv. Unjust Enrichment

       Plaintiffs, finally, assert unjust enrichment claims against Defendant under Illinois and

Pennsylvania law. Defendants argue that these claims must be dismissed because Plaintiffs have

not alleged that Defendants retained any benefits to the detriment of Plaintiffs.

       Under Pennsylvania law, “[u]njust enrichment is . . . an equitable doctrine,” that requires a

plaintiff show “benefits conferred on one party by another, appreciation of such benefits by the

recipient, and acceptance and retention of these benefits under such circumstances that it would be

inequitable [or unjust] for the recipient to retain the benefits without payment of value.” Allegheny

Gen. Hosp. v. Philip Morris, Inc., 228 F.3d 429, 447 (3d Cir. 2000). Defendants contend that

Plaintiff cannot state such a claim because of the “distance” between Plaintiffs’ Assignors and

Defendants. In other words, Defendants argue that Plaintiffs’ claim fails because they do not have

a direct relationship with Plaintiffs’ Assignors. Plaintiffs, however, submit that Pennsylvania

courts “have rejected the requirement that a plaintiff directly confer a benefit on a defendant in

order to allege unjust enrichment.” See Baker v. Family Credit Counseling Corp., 440 F. Supp.

2d 392, 420 (E.D. Pa. 2006). I agree. Plaintiffs allege that the inflated prices paid by its Assignors

did confer a benefit on Defendants—increased profits and market share. See TAP, 885 A.2d at

1137–38. This is sufficient to state a claim for unjust enrichment under Pennsylvania law.

       The same holds true for Plaintiffs’ unjust enrichment claim under Illinois law. To state a

claim of unjust enrichment under Illinois law, “a plaintiff must allege that the defendant has

unjustly retained a benefit to the plaintiff’s detriment, and that the defendant’s retention of the

benefit violates the fundamental principles of justice, equity, and good conscience.” See Cleary v.

Philip Morris Inc., 656 F.3d 511, 516 (7th Cir. 2011). Again, this claim survives because Plaintiffs

have alleged that they conferred a benefit on Defendants to their detriment. Accordingly,




                                                 44
Defendants’ motion to dismiss Plaintiffs’ unjust enrichment claims is denied.

IV.        CONCLUSION

       For the reasons set forth herein, Defendants’ Motion to Dismiss is GRANTED in part and

DENIED in part, as follows:

      1. Plaintiffs’ RICO claims (Counts X to XII), and their claims under the Arizona Consumer

          Fraud Act, West Virginia Consumer Credit and Protection Act, and Wisconsin

          Deceptive Trade Practices Act are DISMISSED WITH PREJUDICE.

      2. Plaintiffs’ claims under the Hawaii Unfair or Deceptive Acts and Practices and New

          York General Business Law are DIMISSED WITHOUT PREJUDICE.

      3. Plaintiffs’ common law fraud and unjust enrichment claims under New Jersey and

          Indiana law are DISMISSED as withdrawn.

      4. Defendants’ Motion to Dismiss is DENIED with respect to the common law fraud and

          unjust enrichment claims under Illinois and Pennsylvania law, and the claims pursuant

          to the Arkansas Deceptive Trade Practices Act, Connecticut Unfair Practices Act,

          Delaware Consumer Fraud Act, Delaware Uniform Deceptive Trade Practices Act,

          Florida Deceptive and Unfair Trade Practices Act, Idaho Consumer Protection Act,

          Indiana Deceptive Consumer Sales Act, Massachusetts Regulation of Business Practice

          & Consumer Protection Act, Michigan Consumer Protection Act, Minnesota Private

          Attorney General Statute & Consumer Fraud Act, Minnesota Uniform Deceptive Trade

          Practices Act, Nebraska Consumer Protection Act, Nevada Deceptive Trade Practices

          Act, New Hampshire Consumer Protection Act, New Mexico Unfair Trade Practices

          Act, North Dakota Unlawful Sales or Advertising Practices Law, Ohio Deceptive Trade

          Practices Act, Pennsylvania Unfair Trade and Consumer Protection Law, South




                                               45
         Carolina Unfair Trade Practices Act, Tennessee Consumer Protection Act, and Virginia

         Consumer Protection Act of 1977.

An appropriate Order accompanies this Opinion.

DATED: May 28, 2021                                     /s/ Freda L. Wolfson
                                                        Freda L. Wolfson
                                                        U.S. Chief District Judge




                                            46
